DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 24 is objected to because of the following informalities:  Should “claim 24” depend on independent – claim 22 – instead of “claim 2”?  Is this a typo?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvelo et al (2016/0153595 A1).
Regarding to claims 1 and 22, Arvelo et al teach a taper coupler (1015 in Fig. 10C) for connecting fluid flow components comprising a port (720) extending from a portion of the fluid flow housing (1010) and defining a channel (722) for fluid to flow into or out of the fluid flow housing (1010); a fitting (730) extending between a fitting first end and a fitting second end thereof, the fitting first end (731) attachable to the port (720); and a diffuser (1015 in Fig. 10C) positionable within the channel (722) of the port (720), the diffuser (1015) comprising an inner surface and an outer surface, the inner surface defining an inner conical hollow region extending between an inner conical hollow region first end and an inner conical hollow region second end, the inner surface extending at a nonzero angle relative to the direction of flow between the inner conical Ex parte Masham, 2 USPQ 2d 1647 (1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arvelo et al (2016/0153595 A1) in view of either Munroe (5,222,525) or Herman et al (8,986,539 B2).

Regarding to claims 2-14, 17-21, 23 and 24 calling for detailed structure of the conical diffuser, Herman et al disclose a diffuser (60 in Fig. 3, 80 in Figs. 4-6) for a filter assembly comprising a ledge (60b in Fig. 3, 80c in Figs. 4-6), first and second rings (unlabeled in Figs. 3-5), a lip (80d in Fig. 6) and a contraction ring (80e in Fig. 5, 80f in Fig. 6), wherein the first inner diameter (60d in Fig. 3) of the diffuser (60 in Fig. 3) at the inner conical hollow region at the first end is smaller than the second inner diameter of the diffuser (60) at the inner conical hollow region at the second end (60e in Fig. 3).  
Regarding to claims 15 and 16 calling for the diffuser having at least one projection extending into and snap fit with the fitting, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adopt the snap-fit structure in place of a connection via contraction ring of either Munroe or Herman et al as interchangeable equivalents, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of effectively facilitating the connecting action to hold the diffuser onto the fitting.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 29, 2021